18-11094-scc       Doc 192      Filed 05/06/19      Entered 05/06/19 14:33:19             Main Document
                                                   Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                   Chapter 15

PERFORADORA ORO NEGRO,                                                   Case No. 18-11094 (SCC)
S. DE R.L. DE C.V., et al.,                                              (Jointly Administered)

Debtors in a Foreign Proceeding.


         SUPPLEMENTAL ORDER GRANTING IN PART AND DENYING IN PART
          THE FOREIGN REPRESENTATIVE’S OMNIBUS DISCOVERY MOTION

                 This matter comes before the Court on the request of Alonso Del Val-Echeverria,

in his capacity as Foreign Representative (the “Foreign Representative”) of Integradora de

Servicios Petroleros Oro Negro, S.A.P.I. de C.V. and Perforadora Oro Negro, S. de R.L. de C.V.

(together, the “Debtors”), for discretionary relief pursuant to 11 U.S.C. § 1521(a) and Bankruptcy

Rule 2004 as set forth in the Foreign Representative’s Omnibus Discovery Motion [ECF 117] (the

“Omnibus Discovery Motion”).1

                 The Court having entered the Order Granting In Part And Denying In Part The (I)

Foreign Representative’s Request for Discretionary Relief Pursuant to 11 U.S.C. § 1521(a) and

(II) Motion by the Interested Parties Pursuant to Section 1522(b) of the Bankruptcy Code for an

Order Imposing Appropriate Conditions on Operation of the Debtors’ Business or Alternatively,

Granting Adequate Protection [ECF 85] (the “Discovery Order”); and

                 The Court having entered the Order Granting in Part and Denying in Part the

Foreign Representative’s Omnibus Discovery Motion [ECF 165] (the “Omnibus Discovery

Order”); and



1
        Capitalized terms used and not otherwise defined herein shall have the meaning set forth in the Omnibus
Discovery Motion.
18-11094-scc       Doc 192       Filed 05/06/19     Entered 05/06/19 14:33:19              Main Document
                                                   Pg 2 of 4


                 Upon the Court’s review and consideration of (1) the documents submitted for in

camera review by the Interested Parties 2 in accordance with the procedures set forth in the

Omnibus Discovery Order, and (2) the Interested Parties’ February 26, 2019 letter submitted

therewith [ECF 173]; (3) the Foreign Representative’s March 1, 2019 letter responding to the

Interested Parties’ February 26 letter [ECF 174]; (4) the Foreign Representative’s March 28, 2019

letter concerning discovery disputes [ECF 182]; and (5) the Interested Parties’ April 2, 2019

response to the Foreign Representative’s March 28 letter [ECF 184]; and

                 The Court having held a conference on April 3, 2019;

                 NOW, THEREFORE, IT IS HEREBY

                 ORDERED, that the Omnibus Discovery Order is supplemented, solely to the

extent and as set forth herein; and it is further

                 ORDERED that the Interested Parties shall produce the photographs and

documents of the spreadsheet that pertain to the Declaraciónes Informativas de Operaciones con

Terceros (“DIOTs”) described in the Parties’ Letters (ECF 173, at 2-3; ECF 174, at 2-3); and it is

further

                 ORDERED that the Interested Parties will produce documents in their possession,

custody or control pertaining to the Mexican Criminal Investigations contained in any of the files

of Mexican prosecutors or judges described in Section H of the Interested Parties’ February 26

Letter (ECF 173 at 8-11) and Section VIII of the Foreign Representative’s March 1 Letter (ECF

174 at 9-11), including the 19 photographs described in footnote 35 of the Foreign Representative’s

March 1 Letter (id. at 9 n.35); and it is further




2
        The Interested Parties are AMA Capital Partners (“AMA”), LLC, Alterna Capital Partners, LLC (“Alterna”),
and Contrarian Capital Management, LLC (“Contrarian”).

                                                       2
18-11094-scc        Doc 192   Filed 05/06/19    Entered 05/06/19 14:33:19        Main Document
                                               Pg 3 of 4


                ORDERED that the Interested Parties shall produce or reproduce certain documents

which were reviewed by the Court in camera in accordance with the Court’s guidance provided at

the April 3, 2019 discovery conference; and it is further

                ORDERED that the Interested Parties shall review the redacted or withheld

communications involving Andres Antonius consistent with the Court’s guidance at the April 3,

2019 Conference, and, if necessary to comply with that guidance, supplement their production;

and it is further

                ORDERED that the interested parties shall collect, review and produce or log all

notes or memoranda or other records of the Interested Parties’ Mexican legal counsel responsive

to the Foreign Representative’s Rule 2004 Subpoenas and reflecting meetings and communications

with third parties, including Pemex, the Mexican Department of Energy (La Secretaría de

Energía), Department of the Treasury (La Secretaría de Hacienda y Crédito Público) and the tax

authority thereunder (Servicio de Administración Tributaria), law enforcement, prosecutors,

criminal court judges and pension funds (Afores); and it is further

                ORDERED, that this Order is without prejudice to the rights of the Foreign

Representative to request additional discovery, including examinations, in connection with this

matter, regardless of whether based on any information that may be revealed as a result of the

discovery authorized pursuant to this Order; and it is further

                ORDERED, that the Foreign Representative is authorized and empowered to take

any and all actions necessary to implement the terms of this Order; and it is further

                ORDERED, that this Order shall be effective immediately upon its entry and the

requirements of Bankruptcy Rule 6004(h) are waived; and it is further




                                                 3
18-11094-scc     Doc 192      Filed 05/06/19     Entered 05/06/19 14:33:19        Main Document
                                                Pg 4 of 4


                ORDERED, that this Court shall retain jurisdiction with respect to the enforcement,

amendment, modification or implementation of this Order, and all requests for any additional relief

in this Chapter 15 case and all adversary proceedings in connection therewith properly commenced

and within the jurisdiction of this Court; and it is further

                ORDERED, that the Foreign Representative shall serve notice of this Order by

email or U.S. mail, first class postage prepaid, within two (2) business days following the entry of

this order, upon the entities from which discretionary relief has been sought; and it is further

                ORDERED, that service in accordance with this Order shall be deemed good and

sufficient service and adequate notice for all purposes.


Dated: New York, New York
       May 6, 2019


                                                /S/ Shelley C. Chapman
                                                Honorable Shelley C. Chapman
                                                United States Bankruptcy Judge




                                                   4
